DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-10-11 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Election/Restrictions
Applicant's election to invention 1 (Claims 1-18), with traverse, in the Reply is acknowledged. 
The traversal is not found persuasive because independent claim 19 has been amended to yet another invention, that is not corresponding to the Invention 1 (claims 1-18). Independent claim 19 (Invention III) is now directed to identifying a priority of riles and execution in accordance with the ranked tiles while Invention 1 is directed to monitoring network traffic in order to rank different configurations of functions. Prioritizing and ranking tiles and ranking configurations of functions based on monitored traffic is different subject matter. Accordingly, Invention I and Invention III are independent and distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Abstract Objections
The Abstract is objected to because of the following informalities:  
The Abstract of the disclosure is objected to because it contains over 150 words.  
Further, the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. See MPEP § 608.01(b).
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note: The Abstract is copied over from parent application’s US15298183 Abstract, which corresponded to the claims in US15298183. The Applicant be consider that the instant claims are different than the claims in US15298183 and therefore simply copying the Abstract might not be as accurate. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10-18 of U.S. Patent No. US10700968.
Claim(s) 1-9
The claims 1-9 are unpatentable over claim(s) 1-9 of U.S. Patent No US10700968. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim(s) 1-9 is/are a broader version of claim(s) 1-9 of U.S. Patent No US10700968. Hence, the claims they are not patentably distinct from each other because instant claim(s) 1-9 is/are anticipated by claim(s) 1-9 of U.S. Patent No US10700968.
More particularly, independent claim 1 is broader than independent claim 1 of U.S. Patent No US10700968 because claim 1 does not require that each router implement the same deterministic static priority routing policy while independent claim 1 of U.S. Patent No US10700968 does require this.
Furthermore, said claims 1-9 differs from 1-9 of U.S. Patent No US10700968 in that “an optimization module” is replaced with “a ranking task.” However, in view of the claims, the “optimization module” is a functional equviliant to “a ranking task.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 10-18
The claims 10-18 are unpatentable over claim(s) 10-18 of U.S. Patent No US10700968. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim(s) 10-18 is/are a broader version of claim(s) 10-18 of U.S. Patent No US10700968. Hence, the claims they are not patentably distinct from each other because instant claim(s) 10-18 is/are anticipated by claim(s) 10-18 of U.S. Patent No US10700968.
More particularly, independent claim 10 is broader than independent claim 10 of U.S. Patent No US10700968 because claim 10 does not require that each router implement the same deterministic static priority routing policy while independent claim 10 of U.S. Patent No US10700968 does require this.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1-3, 5, 10-12, 14, (19) and 2-9, 11-18, (20)
optimal
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 2-4, 7-8, 11-13, 16-17, (20)
high
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 6, 15
proximate
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 6, 7, 15, 16
frequently
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), and further view of Bandai_698 (US6788698)
Claim(s) 1, 10
Blagodurov_228 teaches
a computer processor; and [processing units (FIGs. 1-2; para. 0011-0012, 0016-0017)]
	a ranking task executing on the computer processor and configured to enable the computer processor to: [processing units executing instructions to carry out the disclosed embodiments (FIGs. 1-2; para. 0011-0012, 0016-0017)]
	receive a user application, [application executed to analyze workloads (FIGs. 1-2; para. 0013, 0023, 0044; Table 1)]
wherein the user application includes a set of functions; [implicitly an application includes one or more subroutines. Also see Examiner’s notes on the phrase “set” (FIGs. 1-2; para. 0013, 0023, 0044; Table 1)]
	simulate execution of different configurations of the set of functions on a multi-core microprocessor chip, [code instrumentation includes analyzing the program to see where workloads are routed (FIGs. 1-2;para. 0016, 0045-0046, 0053; Table 1)]
	wherein: the multi-core microprocessor chip comprises a set of tiles arranged in a grid configuration, [multiple chips arranged in rectangular shapes, the chips comprising routing elements to exchange information with other NOCs (FIGs. 6-7;para. 0016, 0021 0035, 0040)]
	wherein each tile comprises a processor core and a corresponding router, [multiple chips arranged in rectangular shapes, the chips comprising routing elements to exchange information with other NOCs (FIGs. 6-7; para. 0016, 0021 0035, 0040)]
	wherein each router: 
is communicatively coupled with at least one other router to form a network-on-chip, and [multiple chips arranged in rectangular shapes, the chips comprising routing elements to exchange information with other NOCs (FIGs. 6-7; para. 0016, 0021 0035, 0040)]
implements a deterministic static priority routing policy, [each chip performing routing by looking up a routing table (FIGs. 6; para. 0037-0039)]
	monitor network traffic patterns of the execution of the different configurations; [network workload is monitored using traces (FIGs. 3; para. 0043)]
	rank the different configurations according to ranking criteria, [path configurations for priority applications based on workload are analyzed to determines the best path for high priority functions; for example, weights can be given to (FIGs. 7; para. 0032, 0041, 0057)]
	wherein the ranking criteria is used for a ranking of each of the different configurations based on the corresponding network traffic patterns; and [path configurations for priority applications based on workload are analyzed to determines the best path for high priority functions; for example weights can be given to high priority workloads, and the system can configure optimal routing for that workload (FIGs. 7; para. 0032, 0041, 0057)]
	select an optimal configuration of the different configurations based on the ranking. [each chip modifying routing tables top optimize shortest path and high priority workloads (FIGs. 6; para. 0037-0390, 0041-0043)]
Blagodurov_228 does not explicitly teach
wherein the deterministic static priority routing policy comprises associating unchanging priority levels to the input ports of the router and routing outbound data in accordance with the unchanging priority levels, and 
the different configurations include execution of the set of functions by different groups of tiles;
However in a similar endeavor, Leung_657 teaches
the different configurations include execution of the set of functions by different groups of tiles; [free processors are selected to performs operations. Different cost configurations result in different weight allocation, depending on which free processors are selected (FIGs. 6; Col. 16 Ln 31-52)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228 with the embodiment(s) disclosed by Leung_657. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of a multi-processor apparatus when routing packets <see Leung at Background>.
However in a similar endeavor, Bandai_698 teaches
wherein the deterministic static priority routing policy comprises associating unchanging priority levels to the input ports of the router and routing outbound data in accordance with the unchanging priority levels, and [Priority of input ports are fixed, which cause ingress packets to enter an output buffer in accordance with the input port priority. The Output buffers effectively outputs the prioritized packets in accordance to an output port in accordance with the input port priorities <FIGs. 1; col. 1, Ln 35-57 >]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228 and Leung_657 with the embodiment(s) disclosed by Bandai_698. One of ordinary skill in the art would have been motivated to make this modification in order to provide a data switching method capable of impartially selecting a plurality of input ports by a simple circuit configuration. <Abstract, Field of Invention>.
Claim(s) 9, 18
Blagodurov_228 teaches
wherein the user application comprises at least one selected from a group consisting of  
		source code, [(para. 0046)]


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), and further view of SEEDORF_229 (US20160014229)
Claim(s) 2, 11
Blagodurov_228 does not explicitly teach
wherein the ranking task is further configured to enable the computer processor to receive an identification of a high priority function of the set of functions, 
	wherein the ranking is based on optimal network traffic patterns for the high priority function.
However in a similar endeavor, SEEDORF_229 teaches
wherein the ranking task is further configured to enable the computer processor to receive an identification of a high priority function of the set of functions,  [processing receives identifier of prioritized application and flows, for example, in headers or QoE requirement for the application type (para. 0002, 0038-0039, 0046-0058, 0061-0063)]
	wherein the ranking is based on optimal network traffic patterns for the high priority function. [applications having high QoE requirement or high priority flow are preferred in configuration (para. 0002, 0038-0039,0046-0058, 0061-0063)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by SEEDORF_229. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency that affects applications when traversed through a network [see Seedorf at para 0004-0005].
Claim(s) 3, 12
Blagodurov_228 does not explicitly teach
wherein the ranking task is further configured to enable the computer processor to determine a high traffic function of the set of functions based on the monitoring, 
	wherein the ranking is based on optimal network traffic patterns for the high traffic function.
However in a similar endeavor, SEEDORF_229 teaches
wherein the ranking task is further configured to enable the computer processor to determine a high traffic function of the set of functions based on the monitoring,  [processing receives identifier of prioritized application and flows, for example, in headers or QoE requirement for the application type. (para. 0002, 0038-0039, 0046-0058, 0061-0063). The application changes over new, and the system dynamically determines the varying RTT and bandwidth requirements of each flow as the system changes and therefore determines where workload is high based on network workload dynamics (para. 0007-0010)]
	wherein the ranking is based on optimal network traffic patterns for the high traffic function. [applications having high QoE requirement or high priority flow are preferred in configuration (para. 0002, 0038-0039,0046-0058, 0061-0063)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by SEEDORF_229. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency that affects applications when traversed through a network [see Seedorf at para 0004-0005].


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), and further view of CJ_828 (US20150124828)
Claim(s) 4, 13
Blagodurov_228 does not explicitly teach
wherein the ranking task is further configured to enable the computer processor to assign a function with high outbound network traffic to a group of tiles in an area of the grid having high routing priority.
However in a similar endeavor, CJ_828 teaches
wherein the ranking task is further configured to enable the computer processor to assign a function with high outbound network traffic to a group of tiles in an area of the grid having high routing priority. [priority value assigned to engine based on load (FIGs. 5; para. 0194)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by CJ_828. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved technique for multi core packet processing [see CJ at para 0003]
Claim(s) 5, 14
Blagodurov_228 does not explicitly teach
wherein: execution of a function includes execution of a set of sub-functions by a group of tiles; and
	the ranking task is further configured to enable the computer processor to arrange the set of sub-functions with particular tiles of a group of tiles executing the function for optimal performance in accordance with the static priority routing policy.
However in a similar endeavor, CJ_828 teaches
wherein: execution of a function includes execution of a set of sub-functions by a group of tiles; and [different functions can be assigned to different cores (FIGs. 5A; para. 0173-0178, 0182-0187)]
	the ranking task is further configured to enable the computer processor to arrange the set of sub-functions with particular tiles of a group of tiles executing the function for optimal performance in accordance with the static priority routing policy. [tasks for distributing data and workload can be assigned to different cores such that the workload is substantially equal or evenly distributed (FIGs. 5A; para. 0174)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by CJ_828. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved technique for multi core packet processing [see CJ at para 0003]

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), and further view of Wang_333 (US20170300333)
Claim(s) 6, 15
Blagodurov_228 does not explicitly teach
wherein the ranking task is further configured to enable the computer processor to:
	determine that a group of tiles executing a first function frequently sends data packets to a group of tiles executing a second function; and
	assign execution of the first function to a first group of tiles proximate to a second group of tiles executing the second function.
However in a similar endeavor, Wang_333 teaches
wherein the ranking task is further configured to enable the computer processor to:
	determine that a group of tiles executing a first function frequently sends data packets to a group of tiles executing a second function; and [profiler determines that module (and corresponding cores) exchange information between each other (FIGs. 11A, 11B; para. 0107-0118, 0125)]
	assign execution of the first function to a first group of tiles proximate to a second group of tiles executing the second function. [profiler determines that module (and corresponding cores) exchange information between each other. The corresponding cores are proximate since they are on the same chip (FIGs. 11A, 11B; para. 0107-0118, 0125)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by Wang_333. One of ordinary skill in the art would have been motivated to make this modification in order to provide very fast data processing with high energy efficiency [see Wang at para 0011-0013]

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), in view of Wang_333 (US20170300333), and further view of Sandstrom_626 (US8745626)
Claim(s) 7, 16
Blagodurov_228 does not explicitly teach
wherein the ranking task is further configured to enable the computer processor to:
	determine that a group of tiles executing a first function frequently sends data packets to a group of tiles executing a second function; and
	assign execution of the first function to a first group of tiles in a high routing priority area of the grid with respect to a second group of tiles executing the second function.
However in a similar endeavor, Wang_333 teaches
wherein the ranking task is further configured to enable the computer processor to: 
	determine that a group of tiles executing a first function frequently sends data packets to a group of tiles executing a second function; and [profiler determines that module (and corresponding cores) exchange information between each other (FIGs. 11A, 11B; para. 0107-0118, 0125)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by Wang_333. One of ordinary skill in the art would have been motivated to make this modification in order to provide very fast data processing with high energy efficiency [see Wang at para 0011-0013]
However in a similar endeavor, Sandstrom_626 teaches
	assign execution of the first function to a first group of tiles in a high routing priority area of the grid with respect to a second group of tiles executing the second function. [an application is assigned to a first subset of cores, in parallel which affectively is twice the routing (FIGs. 2; Col. 15 Ln 20-42; Table 4)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657, Bandai_698 and Wang_333 with the embodiment(s) disclosed by Sandstrom_626. One of ordinary skill in the art would have been motivated to make this modification in order to enabling flexible, high-performance and cost-efficient information processing [see Sandstrom at Col. 3 Ln. 36-46].

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), and further view of Hicok_501 (US20140181501)
Claim(s) 8, 17
Blagodurov_228 does not explicitly teach
wherein the ranking criteria comprises at least one selected from a group consisting of 
		overall network traffic of the network-on-chip, 
		network traffic for high priority functions, 
		overall performance of the network-on-chip, 
		performance for high priority functions, and 
		overall power consumption of the network-on-chip.
However in a similar endeavor, Hicok_501 teaches
wherein the ranking criteria comprises at least one selected from a group consisting of  
		overall network traffic of the network-on-chip, [priority of configuration is based on power consumption (FIGs. 2; para. 0024, 0031-0033, 0039; Abstract)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by Hicok_501. One of ordinary skill in the art would have been motivated to make this modification in order to improve power efficiency in multi-core processing chip [see Hicok at para 0010]

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Blagodurov_228 (US20180077228) in view of Leung_657 (US7565657), in view of Bandai_698 (US6788698), and further view of Mathieson_950 (US20110213950)
Claim(s) 8, 17
Blagodurov_228 does not explicitly teach
wherein the ranking criteria comprises at least one selected from a group consisting of 
		overall network traffic of the network-on-chip, 
		network traffic for high priority functions, 
		overall performance of the network-on-chip, 
		performance for high priority functions, and 
		overall power consumption of the network-on-chip.
However in a similar endeavor, Mathieson_950 teaches
wherein the ranking criteria comprises at least one selected from a group consisting of 
		overall performance of the network-on-chip,  [operations are distributed to one or more cores based on the criteria of lowest total power consumption (FIG. 6; Abstract; para. 0071-0076)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Blagodurov_228, Leung_657 and Bandai_698 with the embodiment(s) disclosed by Mathieson_950. One of ordinary skill in the art would have been motivated to make this modification in order to improved technique for power optimization that overcomes the drawbacks associated with conventional approaches [see Mathieson at para 0005-0007, 0011].

Relevant Cited References
US20040081186 teaches a fixed priority scheme that assigned fixed priority values to each port were used to determine which OPN requests were serviced first.

Examiner’s Notes
sets
Claim(s) 1-3, 5, 10-12, 14, 19-20
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415